Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 1 of 56




                     Letters Filed
           Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 2 of 56



August 16, 2019

Dear Judge Talwani,

This is not a letter I ever imagined I would be writing. And yet, I am guilty of participatin? in a
fraud. I am mortified that I have done this and take full responsibility. It is something I will
regret for the rest of my life.

I have brought dishonor to myself and a great deal of pain to the people I love and who co~t on
me to be honest and trustworthy. My wrongdoing has been a tremendous burden on my farmly,
friends and colleagues. As a parent who has also mentored young people in their careers, I have
always been proud of helping them find their path toward success through hard work and
perseverance. In business I have always talked about integrity first and how important that is. I
have done my best to teach good ethics and to follow the right path. Now, I have let down the
people I have worked with and those whom I have mentored; and I have profoundly disappointed
myself.

It brings me great shame that I have now set a terrible example for college bound students and
their parents across the nation. ' , .

As I came to grips with the magnitude of what I did in sacrificing my own ethics, I have looked
inside myself to understand my own failings. I have recently begun therapy for the first time in
my life and have learned a lot about myself through this experience. It has been a painful period
but one that opened my eyes to some very troubling things in my childhood that relate to my bad
decisions in this case. I am very grateful to my sister and brother for their strength and undying
support through this.

Looking back, I can see that Rick Singer worked me over and got me to do and believe things I am
ashamed of and deeply regret. In hindsight, I should have reported Mr. Singer's conduct to authorities. I
was drawn in by his impressive reputation and easily manipulated because of my hardworking son's
vulnerability and my desire to not disappoint him. I wanted the future for my son that he had worked so
hard for. This was the main factor in my bad judgment, but the responsibility is all mine for my
vulnerability to this extortion scheme.

I accept total and full responsibility for my actions in not stopping this process in spite of any and all
consequences.

My biggest regret is how I disappointed my son. This has been a growing experience for him, as
well as for me. And now I want, more than ever, to make amends for what I have done wrong.

 I have wo~ked h~d my e.ntire life t~ build a. r~spected career and felt proud of what I had accomplished.
 Now that is all tamted with my foohsh ambition for my son's happiness and I have only myself to
 blame. I know I owe a debt to society and I am fully intent on making good on that. I will follow
 through with this commitment for the rest of my life. 1
     Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 3 of 56

Rita Semprevivo
1861 Bel Air Road
Los Angeles, CA 90077

June 3, 2019

Dear Judge Talwani,

My heart aches as I write this letter to you about my husband, Stephen Semprevivo. We
have been together for nearly 29 years and never in my lifetime would I have expected to
be writing such a letter. Stephen has always been the rock of our family—he is my love and
my life. I am grateful to be his wife and to be around someone who is deeply concerned
about our family, friends, and me. Although Stephen’s biggest strength is his intelligence,
he is sometimes naïve when reading people or knowing that he is at harm’s way. Although
he is saddened and ashamed for this and takes full accountability for his actions, I pray each
night that he will one day forgive himself for the deep sadness he feels for what he has done
to our family and especially to our oldest son.

I am a first generation American and my parents are immigrants from Malta (a small island
in Europe). I grew up happily in a small family neighborhood in San Mateo in Northern
California with loving parents and a brother who I remain very close with.

I met Stephen at our jobs in Northern California. It wasn’t long after that I fell in love with
him. Although smart, he is very humble, unassuming, sweet, honest, and respectful. He
would prefer to blend in and be treated the same as others. Stephen’s employees loved
him, respected, and appreciated the time he took with their personal growth. Those were
the qualities that attracted me to him back then and continue to this day. Our love for each
other is deep and doesn’t depend on material things. While I know others may give big gifts
to show their love, we don’t need to do that. Instead the most special gift I can give him is a
hand-written heartfelt card— and that is what he gets and has taught our sons to also
appreciate.

Stephen comes from a humble upbringing, growing up in rural upstate New York and in New
Jersey for high school years. His father was a university professor, computer operations
expert, and consultant. Because of his job, they moved frequently and he had to change
schools. His mother was a stay-at-home-mom, art teacher/artist and much later became a
business woman. Stephen has always made the family his priority. He is my best friend and
treats our sons with understanding and patience.

Stephen has been an extraordinary father to our two sons. He attended every school
conference since preschool and all their sports activities, recitals, performances, etc. He
became a good teacher and mentor to them. He discusses current events and forwards
articles that he feels will help them learn. He sends them books that he finds helpful. In
addition, he talks with them about respect, values, kindness, and “paying it forward” by
helping others in the community. They are always at the forefront of his mind. Stephen
loves them with all his heart.

Stephen has always been there for our sons, creating memories, teaching life lessons and
passing along advice. Traditionally, we eat breakfast and dinners together. He made use of
these times to talk about values and the importance of being good to others. He would say
     Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 4 of 56

“make someone feel big today” and then have them share with us at dinner who they made
feel big that day. He would ask our sons what the best part of their day was and if there was
anything that was not so good.

Although, we raised our boys catholic, they attended a Jewish pre-school for three years.
Every Friday a Shabbat Boy and Girl were picked to participate in the ceremony. Every time
it was the turn of one of our sons to be “Shabbat Boy,” Stephen would be there to
participate in the ceremony with them. We also attended church on Sundays. Our sons
were baptized, made their first holy communion, were confirmed, and were also Alter boys.
Stephen felt it was important that they were surrounded by good morals and values and
their Jewish school and our church community was an extension of that.

Stephen coached our sons’ baseball, basketball, and soccer teams. He not only taught the
kids the skills they needed to know for the sport, but also taught them values, fairness,
team spirit, and how to have fun and be the best they can be. He taught them to be proud,
even if they didn’t win the game, for trying their best.

Our annual Big Sur camping trip is going on 16 years and includes many of our family and
friends. In the earlier years, Stephen created a shadow show in our tent for all the kids and,
believe it or not, although the kids have grown, he still does the show and story time around
the campfire.

Stephen also makes our Christmas special by putting a lot of thought into his humorous gift-
finding treasure hunt games for our sons. We still do this to this day. Also, Stephen always
tries to show his gratitude by giving to others less fortunate. As a family, on the day before
Christmas we pack 25-30 care packages for the homeless in downtown Santa Monica and
hand them out to those in need. The care packages vary from year to year, but include a
lunch, hat, socks, and some hygiene items.

When my father first became ill, Stephen was the first to say “why don’t we move him to
Los Angeles to live with us? It would be so great to have the boys grow up with their
grandfather.” But my Dad wanted to live in the familiarity of his home and near his family
and friends in Northern California. Stephen respected his decision and hired 24-hour care to
make sure Dad was healthy and safe. During that time Stephen was working in the San
Francisco area a couple days a week and would intentionally stay with my Dad to check on
him and keep him company.

In addition to helping our family and friends, Stephen believes in helping the community.
Around the time when I first met Stephen, he was involved in an Adult Education Program in
East Palo Alto, which is a challenged community in Northern California. He worked with
adults and taught them word processing so they would have a skill that would allow them to
go out in the workplace.

Stephen helped me with a reading program for young school children. He helped with the
name “Reading Buddies, “logo, program outline, letters, forms, certificates, etc. It was a
huge success from the start. I would not have been able to do it without his help, support,
and encouragement.
     Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 5 of 56

Stephen loves the outdoors and enjoyed working side-by-side with our oldest son
volunteering with the “Tree People” an environmental organization. They planted trees and
shrubs in both urban and wooded areas to beautify and help the ecosystem.

He has led many Networking/Career Management sessions at UCLA to help young people
with their job search. In addition, he volunteers and offers support with St. Vincent Meals
on Wheels based in downtown LA, which feeds homebound people and Kids 4 Hope which
fundraises for kids with cancer.

His most recent passion is with Volunteers of America, which help solve the homeless crisis
through jobs and building homes for the at-risk population in LA. His role in this
organization will allow him to really make a difference and help many people and
communities here in Los Angeles.

As a husband, he is all that he is with our sons--- loving, caring, selfless, and thoughtful. His
actions are never self-serving. He treats me special-- he thanks me and compliments me
every day for any little thing I do for him. He never takes anything for granted—he is
appreciative and grateful for the life he created and most importantly for his family.

I know Stephen is devastated about his inability to recognize Rick Singer’s fraud and
deception, and his inability to see it coming and deal with it. I see this as an isolated
occurrence which is not an excuse, but an explanation of how this could have happened.

Stephen has told me that he only blames himself and should have stopped it once he
realized something wasn’t right. I believe with all my heart that he just didn’t know how to
get out of it because he felt trapped by Mr. Singer. I know he deeply regrets that decision,
and as I mentioned earlier in my letter, I just pray he will one day be able to forgive himself.
This will have a devastating impact on our lives. I’m not sure how Stephen will find work
when this is finally behind us and I don’t earn enough to support the family. I know it
saddens him to think that if he is not able to help contribute to our household expenses, we
may lose our family home of 19 years—a home where we raised our two sons and have
many special memories together. We want it to continue to be our family home, a home we
dream about one day having grandchildren who will play in the same yard as our sons. I
pray we will not endure this loss and that we will some day soon not be scared and sad, that
instead we will have good health and happiness back in our lives again.

Although what my husband has done was wrong and will follow him for the rest of his life, I
beg you to please consider Stephen as the man he has been his whole life and allow him to
pay his debt to society in a constructive way—he has so much good to offer. Please allow
him to be in a position to pay his gratitude forward.

Respectfully,




Rita Semprevivo
310-994-3020
Rita@SemprevivoProperties.com
     Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 6 of 56


April 28, 2019



To the Honorable Indira Talwani,

       This letter is to show my support of my friend Stephen Semprevivo.

       I am a Vietnam era military veteran (1973-1977) and a retired
Special Agent of the Federal Bureau of Investigation (FBI). I served in
the F B I from 1985 until my retirement in 2014. I worked primarily in the
Criminal Division until 2001. After the September 11, 2001 attacks, I
was transferred to Counter Terrorism. At the time of my retirement, I was
the Co-Coordinator of the Los Angeles Field Office’s Joint Terrorism
Task Force (JTTF). I currently serve asan officer of the Society of
Former Special Agents of the Federal Bureau of Investigation (SFSAFBI)
Los Angeles Chapter.

       My wife, Susan Chambers, and I have known Stephen and his wife
Rita for over fifieen years. We met Steve, Rita, and their children through
their friend and neighbor Doctor Anthony Shipp. We have spent
numerous occasions with Steve and his family at neighborhood social
gatherings and events.
       Stephen has always impressed me as an honest and sincere
individual who cares deeply about his family and this country. Stephen
and Rita are a loving couple and caring parents. He has always expressed
his appreciation of my work with the FBI. He has shown great
knowledge of current events and social concerns. Our conversations
covered the spectrum of politics, health care, military, and many other
topics.

      I am saddened by Stephen’s arrest and conviction. I am also moved
by how he has accepted his guilt. My belief is that his misguided action
was to help his son achieve a greater education. He has not tried to
rationalize what he did or make any excuses.
     I hope that Stephen is not sentenced to serve any prison time.
Stephen, in my opinion, is not a threat to society. In fact, our society
would be better served if Stephen would perform community work.
    Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 7 of 56




Stephen has a great business background that could be useful to possibly
help others in the community achieve success.

       As a FBI agent, I was involved in the arrest and conviction of my
former supervisor, retired FBI agent James J. Smith. He was arrested for
espionage, honor services, and false statements. He actually was having
an affair with a Chinese informant, and he grossly mishandled highly
classified material that was revealed to the People’s Republic of China.
He pleaded guilty to false statements. At sentencing, Judge Florence
Marie Cooper sentenced him to three months home confinement and 100
hours of community service. Judge Cooper had stated that putting him in
prison would n o t teach him anything he had not already learned, and he
was not a threat to commit any other crimes. I feel Stephen is in a similar
situation. Placing him in prison would not change anything. I feel our tax
dollars could be better spent. In my opinion, his quick acceptance of guilt
should be a large factor at sentencing.

      Stephen has already suffered great shame and hurt to himself and
his family, and I hope his acceptance of his guilt moves the court to be
lenient. There is no panacea for Stephen. He will have to live with his
conviction for the rest of his life.



Respectfully,        fl/


Andrew Chambers
6331 Zelzah Ave.
Encino, CA 91316
310-500-7680
           Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 8 of 56



April 28, 2019

RE: Stephen Semprevivo

Dear Judge Talwani,

I'm Jim Burns, and my w ife and I have been mar ried for 36 years, have an adult daughter and have lived
in our home in the west San Fernando Valley for 35 years. I have worked as a sales professional for 40
years and have been in digital advertising for the last twenty.

I met Stephen Semprevivo at the end of 2015 when he was COO for Machinima and I reported to him
directly as Inside Sales Manager from January, 2016 until he left in October, 2017. From the beginning,
Stephen was committed not only to the success of the role but my personal success at the company.

Stephen Semprevivo is by far the best manager I have worked for in my career. He is intelligent,
professiona l, friendly and kind hearted. An exceptional leader who is always encouraging.

Stephen always had an open door as well as regular one on one meetings and a weekly staff meeting. In
our one on ones he was not just interested in how my job was going, but how I was doing personally. He
approached meetings from the standpoint of how he could personally be of assistance to us, analyzing
situations and providing advice in a positive manner. He was never upset about slow progress or
something going wrong, but concentrated on how we could simply step back and find a way to move
forward.

On many occasions when I came home from work I would communicate to my wife how lucky I was to
work in such a supportive environment w ith Stephen as my boss. Of all the many people I have reported
to over four decades, he was hands down the best. I miss working w ith and for him .

Although Stephen was the COO, he would also roll up his sleeves. At a t rade show where we hosted a
late night party in a little t iny room in a very loud nightclub at the top of the stairs, there was Stephen
carrying boxes, setting up the party and then spending hours talking and selling potential clients and
YouTube stars 30 years his junior.

In early 2017 I experienced a very serious health crisis that resulted in my taking a 2 month leave of
absence followed by ongoing complications even after I returned to work. Stephen was very facilitative
to my wife at this time and when I returned he ensured that my t ransition back to work was stress free
w ith all the needed time to ease back into my routine. He was very cognizant of the seriousness of my
condition and was kind and protective in how he facilitated my return to my duties.

When Stephen announced he would be leaving the company, he invited all of his d irect reports to a
barbecue at his home where I had the opportunity to meet his wife Rita and his boys. After a nice
afternoon with his family, Stephen thanked all of us for our ha rd work and gave each of us personalized
gifts. There was a lot of thought to these gifts as they addressed us individually and as a team and
included ind ividua l handwritten notes of career encouragement.
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 9 of 56



Stephen is a very thoughtful giving person and even though he ran the company, he wanted to express
how much he appreciated what we had given him. It was also very typical of Stephen as the gifts
included his favorite books on subjects related to our individual jobs. He was always sharing knowledge
and finding positive ways to encourage us to be better.

Knowing Stephen's temperament, values and what a deliberative thinker he is, I was shocked to learn of
his involvement in this case. But I was not surprised when Stephen told me straightforwardly and
w ithout explanation that he was guilty and that he was going to be accountable for his actions. I believe
Stephen suffered a serious lapse in judgement and that he understands he made a huge mistake. To me,
his actions were totally out of character.

In my time working with Stephen I never saw him do anything unethical, try to cheat someone, act
unprofessionally to a man or woman or be unfair to anyone in any manner.

I understand that Stephen may be eligible for community service. I know that as COO of M achinima,
Stephen demonstrated great people skills and exceptional organizational ability. I hope that his skills
could be put to good use in community service and know that given the opportunity he would approach
that work w ith determination and a positive attitude.




24044 Mobile Street
West Hills, CA 91307
818-903-1003
jamespburnspro@yahoo.com
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 10 of 56



James Celentano
208 Hazelwood Avenue
Middlesex NJ, 08846
james.celentano@yahoo.com

April 30, 2019

Honorable Indira Talwani


RE: Character Reference for Stephen Semprevivo

Dear Judge Talwani,

I am writing to provide a character reference for Stephen Semprevivo, who has been a boss, mentor,
friend and client for me at different points over the last 19 years. By profession I am an executive
recruiter, human resources professional and strategy consultant. I hold an MBA from Columbia Business
School, a BA in Psychology from the University of Pennsylvania, and an active SPHR certification. I also
served as an adjunct instructor at the graduate level at New York University for 12 years, and at The
New School for two years prior to that. I personally financed most of my own higher education costs
and at age 51 am still paying off student loans. I feel strongly that access to education should be fair,
should be merit based, and that a proper admissions process is something that needs to be respected
and taken seriously. I would also like to note that prior to my business career, for 3 years I worked as a
juvenile probation officer and social worker in the county where I grew up. This early professional
experience solidified my deep appreciation for the law and its enforcement, and also called out for me
the importance of second chances that give people the opportunity to rediscover their strengths and
find their way back to making a positive impact in the world. Currently I live in New Jersey with my wife
and my son. As a volunteer I sing in the choir and teach religious education in my local church, and I am
a Patrol Advisor in my son’s Scouts BSA Troop.

I first met Stephen in 2000. He became my new boss when he joined executive recruiting firm Korn
Ferry as the global head of the company’s Futurestep division where I was working as the head of the
New York office and surrounding markets. He was the 3rd head of the business, and my 4th boss in that
division in about two years. His predecessors applied a lot of pressure on me and my peers to maximize
top line revenue often with a disregard for how we would do it and how it might impact other aspects of
the business. This was not surprising for a dot com enabled start up division in that era. Stephen’s style
and values were a refreshing departure from that over-heated late 90s approach to business. He was
interested in fact-based performance data such as whether our clients were coming back for additional
projects, whether the sales people on my team were better at winning business from a new client or an
existing client, and how much time it was taking to complete client projects. As Stephen coached me to
gather this kind of data about my group, it became evident that he cared about the people on my team,
and wanted to make informed fact based decisions about assigning people to responsibilities that they
were more likely to excel at, identifying training needs for the team, and taking steps to ensure we put
the needed resources toward following through on obligations to clients. He became an important
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 11 of 56



mentor for me at that point in my career. He was committed to making sure our sales people had the
tools to take a collaborative ethical approach to prospecting for business, assessing client needs, and
only agreeing to work which we could successfully fulfill. Later he asked me to lead the North American
new business development team, and one of the first things he asked me to do was to pull the team
together for an offsite where we would focus on training for several days. Stephen actually attended all
the training sessions himself. Several of my staff came to me and remarked how impressed they were
that he took such a down to earth approach, and was so genuine about their learning and development.
Stephen led by example about the integrity of our work, about the accountability of quantifying our
performance, and about committing the tools and training that people needed to do business the right
way. I cannot say this about other supervisors I had at Korn Ferry, and I was quite conscious at the time
that Stephen would have had to take some risks personally and politically to lead so responsibly in that
company in that era.

In 2004, Stephen and I reconnected. By then I had left Korn Ferry as part of a downsizing, and was about
a year into building up my own firm. It was a difficult time for me professionally, and I was also
experiencing some health issues that persisted for several years. Stephen had recently joined the board
of a company called Autoland, which was suffering from high employee turnover. Stephen reminded me
of how I had helped lead and retain a team at Futurestep, and how I helped them become better
salespeople. Stephen introduced me to the CEO of Autoland, who engaged my then fledgling firm for
employee assessment and sales training services. But it was not the introduction, as much as the
encouragement that Stephen gave to me. I am sure that there were plenty of other firms he could have
used. Stephen looked past the difficult time I was having then, believed in my capability, told me as
much, and took a chance by endorsing me to his CEO. The projects I did with Autoland served as a
turning point for my firm, but also as a much needed morale booster for me personally.

Over the years, Stephen and I stayed in touch. He has always been a responsive, thoughtful friend. I
have always been able to brainstorm with him about business ideas. When I later pursued in-house HR
executive roles, he happily made himself available as a professional reference. As much as Stephen and
I have bonded over our common interest in business, it was always clear to me that his primary focus in
life is his family. He always mentions Rita and their sons whenever we speak, and is always proud of
them and wants what’s best for them.

Currently my wife and I run a small HR consulting practice. Last year we had the pleasure of working
with Stephen again, related to his work as an executive at Cydcor. Cydcor provides programs and
infrastructure that enable individuals to run their own business and resell branded products from
leading telcos and other companies. Stephen was talking to me about the variability in performance
across these different independent sales offices that used the Cydcor program. The selling offices were
staffed by commission sales people, and while some did very well, he showed empathy about the
challenge than many of them face. Stephen presented as the same integrity driven, data driven
executive I always knew. He was looking for ways to measure the training experience, the onboarding
experience, how the job was explained in the interview process, whether sales people had visited a main
office or not, whether they were using the company’s sales method or not. All with the goal to look for
correlations to sales performance and employee retention, things we might be able to use to redirect
the company to empower more of their commission sales people to earn a consistent living and advance
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 12 of 56



to owning their own sales offices. Stephen engaged my current firm to conduct surveys and run
correlation analysis. He coached us and focused us only on data that could with integrity point to trends
and insights that could lead to better process, hiring and training. He was insistent about the quality
and integrity of the data and analysis, and while of course he wanted to improve the performance of
Cydcor, it was clear he cared as much about the people in the field, the quality of the work experience
they were getting and how the program might empower their professional futures.

Knowing Stephen for so long, and enjoying first hand his fair, consistent, fact based, empowering way of
doing business, it was shocking to see his name in the news media in connection with the college
admissions scandal. I was simply in disbelief. It took a while to sink in for me. It was hard to imagine it
was the same Stephen Semprevivo. I also was thinking about how hard it must be for his family,
especially his son at Georgetown. I left him a voice mail a few weeks ago, just to let him know I was
thinking about him and his family. I knew that whatever mistake he made, knowing his overall
character, that he would be very remorseful about his lapse in judgement.

When I finally spoke with Stephen over this past weekend his remorse was clear. He shared how much
he regretted his actions, the pain this situation has created especially for his son, and what a profound
learning experience this is for him. Knowing Stephen all these years it was not surprising that he is
accepting responsibility, pleading guilting, and seeking to learn and give back to society as much as he
can.

I know that if Stephen is given the chance, that whatever leniency the court might give him, that he
would put it to good use. Knowing how much his mentoring has helped me, how he has encouraged and
supported me in my professional development, I can assure you he has a great deal to offer. Despite his
actions in the admissions case, at his core, Stephen is integrity, and cares about young people, and
about giving them opportunities to learn and thrive. Among the outcomes the court might be
considering, perhaps a fitting course of community service would be for Stephen to coach students from
low income or at-risk backgrounds who are preparing for college, or being a mentor to young individuals
starting small businesses in low income areas. I hope that the court will give Stephen this second
chance, not just for Stephen’s sake, but for all the good that he can do for others with this second
chance.




Respectfully,




James Celentano
            Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 13 of 56



Mark and Renee Paul
9661 Wendover Dr. , Beverly Hills, California, 90210 | C:310.738.8330 | mark@markjpaul.com



5/24/2019

The Honorable Indira Talwani or Dear Judge Talwani


My wife Renee and I have been married for 27 years and have been close personal friends with Stephen
and Rita Semprevivo for the past 13 years. We own real estate and businesses in Southern California. We
value our friendship with the Stephen and Rita immeasurably. It is with great sadness that we learned of
Stephen’s involvement and guilty plea in the current college scandal.


We were introduced to Rick Singer and “The Key Worldwide” academic counseling business in
approximately 2013. We were referred to him by another family at our son’s private catholic High School,
as they thought he was very helpful in their son’s college academic planning (the wife of the family that
referred us is a local Judge). We met Mr. Singer only a few times and then our son was assigned to an
employee of Mr. Singer, to continue performing the academic counseling. We were pleased by the service
offered, and we later referred him to several other friends with students preparing for college admissions.
We were never approached by Mr. Singer, or other The Key Worldwide employees, for solicitating bribes,
or academic testing cheating schemes. Our personal experience was that Mr. Singer ran a legitimate
academic college planning service, and in fact we later used him for our second son as well. We have not
learned of other The Key Worldwide improprieties from the families we referred, other than when we
recently learned of the Semprevivo Georgetown issues.


Along with our two children (age 21, and 25) we have lived in the same home in Beverly Hills for 26
years. Our children attended elementary and junior high schools together with the Semprevivo children.
Our families remain extremely close, even as our children have advanced on to universities. Nothing in
the college scandal has changed in our love and continued respect for Rita or Stephen, their children, and
the exemplary family that Rita and Stephen have led. Our families have jointly been involved with the
local charity “Meals On Wheels” and work with the Semprevivos to feed the elderly and senior shut ins.


Stephen’s professional reputation is impeccable, having led several companies to financial success for
their shareholders and employees. Stephen has always been a role model for us and to our sons. He is
hard working and dedicated as a provider, and father to his family. We have watched as he coached his
young boy’s in basketball, he never missed a game, and was extremely involved with their education. We
recall going to their home and noting that they had a “Dictionary Board” in their kitchen, and Stephen
            Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 14 of 56

would post new words for the boys to learn and discus with them at family dinners. Stephen is committed
to his wife and most respectful of her at all times, be it in front of his sons, or family friends. Stephen was
always a “hands on” Dad and involved with their homework and studies. They travel together as a family
and love touring museums, and historical landmarks.


When our own children were anticipating applying to college we sent them both to interview Stephen to
obtain his advice on where to attend, and what to study. Stephen always made time for our children, just
as he does for his own family. Our sons look up to Stephen, as do we.


Stephen values education immensely and this is perhaps why he made a serious mistake to assist in his
eldest son’s admission. Stephen would never take an action that would damage anyone for his own
personal benefit. He is a business leader, and great husband, and father. He clearly made a mistake, but it
was a mistake done out of love for his son, and not for personal gain.


Renee and I will continue to respect Stephen and support he and his family through this sad stage of their
lives. We have not been asked to discuss his sentencing - but feel personally compelled to comment. We
believe a man should not be judged based solely on one poor decision, but on the scope of his lifetime of
efforts as a community leader, exemplary husband, and father. To incarcerate a man of Stephen’s
character, talent, and accomplishments would not benefit society. A benefit to society would be to allow
him to show his remorse by working to advance children’s academic opportunities. Let Stephen pay his
personal debt to society by helping children’s education charities or other beneficial work assisting the
community.


Renee and I remain honored to be friends of Stephen Semprevivo and will continue our friendship with he
and his loving family.



Respectfully,




Mark Paul and Renee Paul




                                                                                                         Page 2
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 15 of 56




Sandy Vella
758 Vasques Drive
Half Moon Bay, CA 94019
April 26, 2019


Dear Judge Talwani:

I wanted to reach out directly to offer any assistance I can in support of Steve Semprevivo.   I am
Steve's sister-in-law and have known Steve for over 23 years. I have been married to Frank, Steve's
wife's brother, for almost 24 years now.

I was born and raised in Half Moon Bay, California. I attended San Diego State University and
moved back to Half Moon Bay to marry and raise our family; Katie 19 and Vince 12. Katie attends
the University of Arizona, and Vince is in 61h grade. Since college, I have worked in technology
industry and am currently working in my 23rd year of employment for Oracle Corporation as a
Strategic Alliance Director primarily working with Intel and Microsoft.

Steve always has been a key part of our family. I met Steve many, many years ago when he first
started dating Rita. I remember Rita and Steve moving into their house in Redwood City, CA. Steve
and Rita married a year after Frank and I. Without explicitly saying it, I know Steve and Rita waited
a full year without announcing their engagement, so we could enjoy our engagement without
distraction. Those were the days that Steve drove a Ford Escort and I had a series of Ford Taurus';
all white. Steve was always engaging, quick to listen, and fair. If one of the family had dispute, he
would listen to all sides and offer an opinion if asked; never being overbearing but fair.

Steve and Rita had two sons; Adam and Jordan. And we had Vince and Katie. We often went on
family picnics, vacations, and camping trips. Steve was always the first to lead the kids on nature
hikes explaining in patient detail what bugs like to eat and how to catch them; and catch them we
did. Camping trips were highlighted each year with Steve's shadow puppet show's that he studied
in advance to bring new characters to life every time. Fun too, were the campfire stories that Steve
kicked off and everyone participated in moving the stories along. We never knew where they would
end up.

Steve has always been a great Dad and Uncle too. He is the one we always go to take out everyone's
splinters; mine too. Steve provides great advice, listens, and cares. He told my daughter who was
being challenged at school one time, Katie, be sure to your best and hold your head up high. He
told her the story of three people who were working on a job. The first person described his job as a
bricklayer, the second said he was building a church, and third advised he was building the House of
God. He told Katie to be proud of herself and her accomplishments, and asked her which worker
she would like to be.
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 16 of 56
Judge Talwani
April 26, 2019
Page 2



We are proud that each year our family gets together at Thanksgiving. · Our family comes from
diverse backgrounds, education levels, and careers. We have family attending from Malta, the
United States, El Salvador, Mexico, the Philippines, and China. We are technology workers,
plumbers, real estate agents, construction workers, furniture workers, company owners, and we are
consultants too. We are moms and dads, kids, cousins, and friends too. Steve is the first to make
the rounds to greet everyone, and truly make time to catch up. And Steve always gives the annual
Thanksgiving toast too.

Steve made a mistake in the college admissions case. Steve knows it, we all know it. I will tell you
that this is totally out of character for Steve. But, Steve clearly understands the mistake he has
made, and the impact it has made on friends, family, his wife and his sons; not to mention
colleagues. In order to grow and help his kids grow, Steve knows he not only needs to accept what
he did but must lead the way ensuring this experience is not forgotten but used to drive forward to
impact everyone's lives in a positive way.

To that end and with Steve's skills, I would suggest that Steve be assigned community service work
to assist with small to medium business strategy and implementation. Steve would be a great asset
to tap into within this regard.

Please feel free to reach out if you require additional information.




Sin erely,




650-255-7462
       Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 17 of 56




May 27, 2019

Honorable Indira Talwani
United States District Court
Boston, Massachusetts 02210


RE: Stephen Semprevivo

Dear Judge Talwani,

I have known Stephen for 17 years – first as a consultant to my company –
LowerMyBills.com, then as a full-time team member leading to him eventually
becoming our Chief Operations Officer. Additionally, I met his two boys and Rita,
his wife, at about the same time and have spent time with them at various
gatherings. Rita actually worked for my company for a year or so as well but did
not report to me. Currently, I am a technology entrepreneur and investor, living in
Connecticut with my wife and children.

Initially, Stephen was a consultant for six months or so, having been introduced to
me by one of our investors. Due to his outstanding teamwork and contributions, I
asked Stephen to join full time, and he eventually became our Chief Operating
Officer due to the trust and strong leadership skill that he had shown.
Additionally, post the sale of that company, I recruited Stephen to join a video
gaming company that I was a board member of, which I would only have done
knowing that he is a reliable, high character person – again Stephen eventually
became COO and did a terrific job in a tough situation.

Stephen and I have spent countless hours together solving problems, discussing
people, reviewing plans and other activities related to running a hi-growth
company with 250+ employees – sometimes under stressful constraints which are
the nature of growth companies. In 100% of the cases, Stephen has always shown
himself to be a high character, smart and trustworthy person as well as a very
humble person.

There were particular situations that highlight his quality character including
compensation decisions for other executives and in general compensation for
various roles at the company – one thing that I thought was a great sign of his
      Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 18 of 56




experience and good character, was that despite him being the #2 person at the
company he did not feel that he should be paid the second highest amount. He
thought that the higher amount should go to another person who was in the sales
role, who potentially could impact the company more. My experiences with
numerous hi-growth companies (over fifty as an investor/board member) and now
in New York City, having been exposed to Wall Street/Finance types – this sort of
thinking is quite rare. Most people would always think the #2 role should be paid
the second-highest compensation, and whether they admit it or not, are “me, me,
me” – Stephen is not.

Other situations showed the humble side of his character. For example, in the first
forty-eight hours of him joining full-time, a major technical problem occurred, and
our entire network went down causing our web sites to go down with them. At that
stage in our evolution, we were not a profitable company; consequently it was a
red alert situation- in essence, we were closed for business which could have led to
us going out of business. Stephen jumped right in and helped manage the problem
solving and the team morale motivation that was needed, putting in all-nighters to
get it resolved. We had a strong culture of winning, so when the problem was
solved, we celebrated the win and celebrated those that had made it happen.
Stephen however took none of the credit, immediately highlighting the people that
did the work below him. Again, this can be rare, especially in a new role where
many people might have tried to use this as a way to enhance their boss' (in this
case me) opinion of them.

I grew up in Downeast Maine, was the first person in my family to go to college
(Babson), have lived in New York City and Los Angeles, built a company that had
a robust and influential culture, employed hundreds of people and made money for
my investors – consequently I have confidence when it comes to judging an
individual's character. Today actually, as an investor, that is one of my primary
jobs – judging character and a person's integrity.

In my opinion, Stephen possesses and is a man of strong character - he is a good
person, a good father, a good husband, a good friend, a good and smart boss and
essential especially in this day and age – a good honest citizen. The last point may
seem odd in light of his guilty plea - however, I believe we all make mistakes, I
know that I have, and we are all human - hence we all deserve a second chance or a
break. Related, I think people of good character own situations - this is something
that my wife and I try and teach our children. The first time that Stephen and I
spoke of this unfortunate situation, he did not give me a story of “they don't
understand” or “everyone is doing it” instead, he stated to me quite clearly that he
      Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 19 of 56




was ashamed and was going to own this not fight this – again taking the humble
and responsible person’s approach. As far as I know, this is the first mistake that
Stephen has made regarding anything remotely like this. I’m not sure he is even a
speeder for that matter, having driven in his car with him multiple times.

If you have any questions, please call me at (310) 880-8128 or email me at
mcoffin101@gmail.com.

Respectfully,



Matthew Coffin
Coffin Capital & Ventures
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 20 of 56




April 27, 2019


Honorable Indira Talwani,


I am writing this character letter on behalf of Stephen Semprevivo. Stephen has shared with me
                                                        .
his guilt for his misguided actions as part of the 'college admissions case.' Knowing Steve as I
do, I am shocked and saddened by this news and hope there is some way that Steve can repay his
debt in a constructive manner.


My name is AintDille. I live in Los Angeles, am married (25 years) to Teresa (Terrie) Dille and
have two children (Zane 21 and Gwynna 18). I am, by profession a writer and game designer.
Most relevant to this letter, I am an Adjunct Professor at the University of Southern California
and have taught classes both in the Cinema Department (frp m which I received an MFA in 1981)
and at The Annenberg School. As such, I am well aware of the environment of elite universities.
I am also an active member of Bel Air Presbyterian church where I have been a Deacon and have
taught Bethel Bible Classes.


I first met Steve and Rita Semprevivo when Adam Semprevivo was in my son ' s Kindergarten
class at Warner Avenue Elementary School in, I believe, 2003 and throughout the years our
families have become very close friends. Steve and Rita always seemed to be in the thick of
every school event and were the generous hosts of some of the most enjoyable, though, not
extravagant, birthday parties for Adam and Jordan. Unlike many of the outlandish birthday
parties we attended (and in that environment there a lot of outrageous kid parties), the
Samprevivos' parties were simple and all about the kids.
Steve was coach of our Adam, Jordan and Zane's Little League team, the 'Orioles' in 2008. I
was the assistant coach. Steve was great with the kids. I never once heard him raise his voice,
show any temper or do anything but be a calm supportive coach.
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 21 of 56




Our sons were also students at the Buckley School together and my wife and I often commented
on what wonderful parents the Semprevivos
were. Their traditional values of respecting others, showing kindness to those less fortunate and
always humble, are how they raised their kids. And it showed.


Steve and Rita have a solid and loving marriage. Terrie 'and I attended the 'renewing of their
vows' party where they invited twenty or so friends to their house. It felt utterly heartfelt and
sincere. There was no sense that some marriage counselor had suggested that they do it. That's
just who they are.


Steve and I crossed paths in business when Steve managed the turnaround for a company called
Machinima of which made the games Transformers and World of Warcraft Videos. I have been
involved with Transformers since the '80's and had worked with Blizzard Entertainment (who
makes World of Warcraft) during the period when Machinima was struggling.


Steve managed to turn the company around and was able to sell it to Warner Brothers at a time
v hen virtually every other company I knew in that category went out of business. In the context
 1




of the economy at that time, that was a near miracle, and saved many peoples' careers.


In a highly competitive profession, I never once heard anybody badmouth Steve.


When I first heard about Steve's arrest, I was shocked (Steve is not the kind of person who gets
arrested. Frankly, I'd be surprised if he has a speeding ticket). As anybody who has had a High
Schooler navigating the chaotic, arbitrary and frankly terrifying college admissions process
knows, the importance of relying on academic tutors and consultants with expertise to help our
kids is crucial. I believe that is what Steve was doing, listening to the expert who was
recommended to him. I understand, and Steve understands far better than I do, that he crossed
the line.
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 22 of 56




When I talked to him after he was charged, I told him that I could understand how this happened.
He didn ' t offer a word of excuse or rationalization for what he did. He knew he did something
wrong and said "I am not proud of what I did." He did not waver in his self-reproach and guilt.
He feels horrible about it. I've never heard him sound like that before. Steve is devastated .


Steve has already had to face serious consequences from the damage caused to his family, his
reputation and his self worth. In one stroke, a great reputation he has built up over decades is
gone . We can only'imagine what the collateral effects are when your life is consumed with a
national scandal. What have his kids endured in the particularly vicious world of Social Media?


I strongly believe that Steve's business knowledge and communication skills can help large
numbers of people and nonprofit organizations. He is a benevolent person who placed too high
a premium on what he perceived to be his son's best interests. He knows this was wrong and he
will face consequences. He has unwaveringly confessed to it and now he wants to atone for it.
Please allow him to perform community service instead of a prison sentence.


If you have any questions, feel free to contact me either at fJjJJlcJiH~@ g_m_<.)j_.L,QQJlJ or (310) 266-

8500.
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 23 of 56



                                                                                    May 13, 2019

Dear Judge Talwani,

Upon hearing about the College Admissions Scandal, I was very much dishearten and saddened.
I came from a working-class family where college admittance was not assured, and college
graduation was significantly less certain. I believe that one's accomplishments should be
realized through a combination of hard work, individual achievement and perseverance; the
Scandal proved otherwise, which was not fair to those who work hard but who have less.

later, when I heard that a former colleague, Stephen Semprevivo, was involved in the Scandal, I
was shocked and disappointed.

last week, Stephen reached out to me to briefly discuss his situation. During this conversation
Stephen expressed deep remorse and shame. He was unequivocal in his acceptance of
responsibility, his acknowledgement of his own fault, and his understanding of the damage that
he has done to his family and to the community at large. Stephen told me that he intends to
plead guilty of the crimes for which he has been accused.

Stephen asked if I wou ld provide a character reference that reflected the time that we worked
together at Machinima when he was COO and when I was CFO.

I thought long and hard about if I would accommodate his request. I was, and still am,
concerned that if I give Stephen a character reference, it might be looked at by some as an
indication that I am minimizing the significance of what he did or somehow saying that it was
"OK". I am in no way minimizing this situation or condoning what he did in the Scandal.

Against this concern I weighed the fact that I do believe that one's life should not be defined by
a single event, even if that event is very public and very wrong, as is the Scandal. What I know
about Stephen suggests that what he did as part of the Scandal, while a huge mistake, is not
reflective of his core character or his valu es. He made a mistake - a serious mistake, but that
single mistake may not be reflective of who he is. For this reason, I feel that, when you
consider you r judgement of Stephen, if Your Honor also wants to know about Stephen's
character during his work-life, then I could provide information that helps you understand the
person with whom I worked for more than one year.

This is what I know about Stephen Semprevivo from the time that we worked together at
Machinima (June 2013 thru July 2014):



       At work, Stephen was always a "straight shooter" who operated with honesty and
       integrity. You could count on Stephen to do what he said that he was going to do. I've
       never known Stephen to be anything but 100% truthful. He was always as transparent
       as he could possibly be, with me and with others in the office.
       Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 24 of 56




      During most of time that Stephen and I worked together, our company was in the
      middle of both financial and business crises which put a lot of stress on managers.
      Throughout this time, Stephen was level-headed and balanced which helped keep the
      company afloat and keep people employed, which was important to him and to me.

       Despite the very stressful time, Stephen treated all Machinima employees, regardless of
       position, with respect and courtesy. He cared about the people at the company and he
      exhibited his concerns and empathy both in public and during more private
      conversations. Stephen was very smart and a good business person, and based on how
      he behaved both in public and behind closed doors while we were at the company, I
      thought that he was first-and-foremost just a good person.

       I have met Stephen's wife, Rita, but not his two boys. Nonetheless, from our
       conversations I can tell that that he is a proud father and a loving husband. I feel that
       he is very much devoted to all three of them.



I hope that this information gives you additional context and background about Stephen.


Sinc: D   ~\)         %
Daniel V Murray            ~
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 25 of 56



Mr. Michael Green
6716 Clybourn Ave, #129
North Hollywood, CA 91606
Tel: 323.428.3567
Email: mikevgreen@gmail.com

June 15, 2019

To the Honorable Indira Talwani,

         This letter has been written by me, Michael Green, on behalf of Stephen Semprevivo. I
worked under Stephen for approximately three years, reporting directly to him for most of that
time. I was surprised to see my old boss’ name trending on social media and dismayed to know
that he was facing charges of mail fraud in connection with falsifying information to assure his
son’s admission to Georgetown.
         I am writing this letter to speak to Stephen’s character and to tell you how much his
mentorship meant to me at very crucial times in my life. Stephen’s guidance was key in
understanding the fundamentals of project management, aligning my department’s goals with
the needs of the business, and tailoring my message to senior management. These lessons have
helped me become a much more effective leader and valuable employee. Looking back on my
professional career, I can’t see my current success without Stephen’s guidance.
         It had been a couple of years that I had been reporting to Stephen in his capacity as the
COO of our company. I was reporting directly to him, heading up the operations side of our
media company. As the projects started to pile in, I started to think about returning to school to
get another degree having to do with project management. This plan would cost a fair amount
of money and time, two things that are always in short supply. Stephen and I had a weekly one
on one meeting in which I could give updates and we could review any upcoming projects
assigned to my department. At one of these meetings I asked him for his advice on going back
to school to learn more about project management. Over the next hour I shared my reasons
why and my concerns as to why not, while Stephen actively listened and asked questions for
clarity. After hearing me out, we talked about the benefits and limitations of this educational
path and what was most likely the right path for me. He then gave me a book Scrum: The Art of
Doing Twitch the Work in Half the Time and asked me to read through this before making my
decision. I read it over the next few weeks and would talk about it with Stephen. This turned
out to be what I needed in my professional career. Reading through the book I realized that I
already knew most if not all I needed to know. The book and the talks with Stephen helped me
re-arrange a lot of the ideas that I had about how to work, which in turn solved many of the
obstacles I was facing at the time.
         Another great moment of mentorship from Stephen came when our company’s CEO had
just left, and we were going through a massive transition. For the first few years I worked at the
company, we were focused on a strategy that my department was driving. This was strategy
was the path set by our CEO, and with him leaving and a new person coming in, the direction
was assuredly going to change. In our meetings, Stephen would constantly ask me what more
my team could do. He pushed me to stretch our expertise into a variety of technical knowledge
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 26 of 56



that turned out to be invaluable to the new direction of the company. Without his guidance at
the time, I'm sure my role would have waned, and with it my ability to play such a crucial role in
the company.
         My last example of what Stephen meant to me as a leader was the most important, and
one ofthe earliest. My first one on one meeting with Stephen was somewhat intimidating. I
had only started working on his team for a little over a month as a project manager before my
direct manager quit to pursue his future in at a larger company, leaving me in charge of landing
the single largest project that our company was working on at the time. Stephen was the COO
of this company and this would be the first time I would meet directly with a C level manager at
this, or any job since joining the media industry. I looked at the agenda I had prepared, all items
that would need attention if our project was going to be a success. As I was waiting outside his
office for our meeting to start, I looked at the list of items. Doing some internal math, I realized
that we had approximately 20 items and 30 minutes, which means we had less than 2 minutes
per item. Definitely not the ideal amount of time to review and make a decision.
         As the meeting started, I feared that he would glaze over at the sight of the laundry list
of decisions to be made and ask me to come back next week with a shorter list. Instead of
glazing over, Stephen actually dug in. We went through the list of items, reviewed the options,
and made a decision. He also let me know what items would be something that I could handle
without his input and the items that would need his attention. We went way over our meeting
time, but I left his office with a new understanding of my role and ability within the company.
At the end of the meeting, he also gave me some insight to what his role was as a COO and how
essential it is to bring only vital decisions with only the pertinent information. This is personally
the most valuable lesson I believe Stephen taught me.
         These three examples and many more are reasons that I place so much value in
Stephen's advice and our professional relationship. Without the lessons I learned, I would not
be anywhere near the effective leader I am today, I might not even have a job. In speaking with
him about his role in the admissions scandal, I have not heard him give any excuse for his
actions. It is plain to me that in this situation he is showing the same integrity and responsibility
that I have seen from him professionally in many occasions.
         I thank you in advance for your time in reading this letter. If you have any questions,
please feel free to write, email, or call me at the information contained in this letterhead.
      Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 27 of 56

               Robert Gabel      131 Hillbrook Drive Los Gatos California 95032


May 30, 2019

Dear Judge Talwani,

My name is Rob Gabel and I would like to respectfully submit this character reference for
Stephen Sernprevivo for your consideration in his sentencing. I have known Stephen over 15
years, primarily, but not exclusively, in two separate business contexts, and have the utmost
respect for him as a business leader, husband, and parent. From my perspective, I have always
viewed Stephen as a smart, honest, hardworking, and friendly businessman who sets high
standards, and hope the court finds my experiences with him useful.

I live in Los Gatos, California with my wife of 20 years, Vivian Gabel, and our boys Ryan (age
16) and Justin (age 14). I am currently founder and CEO of Tubular Labs, which provides TV-
style ratings for global digital video. I started the company 7 years ago and we employ 11 O
people. I have also been an Assistant Scoutmaster with Boy Scout Troop 539 for the last 2.5
years, to which my son Justin belongs. My wife and I are currently members of Los Gatos
Presbyterian Church; prior to moving to Northern California, we belonged to Brentwood
Presbyterian Church in Los Angeles.

I first met Stephen while employed at LowerMyBills.com, in approximately the year 2003 while I
was VP of Strategy reported directly to the CEO, Matt Coffin. We worked together there
through the Experian acquisition until 2008.

At the time we met in 2003, LowerMyBills.com was a comparison shopping service for
household bills with a mission to save people money on telecom, insurance, and loans. Stephen
had deep prior experience with direct marketing and financial services. Stephen was hired as
President/General Manager of LowerMyBllls.com and I began to Stephen directly at that time.

I was very disappointed when I learned I would begin reporting directly to a newcomer
(Stephen) and not the founder, Matt Coffin. Stephen, however, was a great listener and asked
for feedback. I was surprised by how humble he was. Over time, Stephen became a mentor to
me in both management and parenting. I would periodically ask for his advice on work/life
balance when I became a father {my boys were born in early 2003 and 2005 while working with
Stpehen). I remember around 2008 when my boys were 3 and 5, they began to fight quite a bit
and my wife and I were very concerned. I asked him about this and he said "my boys are
simultaneously best friends and fierce rivals. They'll help each other with school but then fight
over a rock they found in the backyard." I found him welcome to all these conversations, and
having someone with two boys, slightly older than mine, to empathize and listen to me, was
quite a relief in a manager.

However, Stephen also mentored me in people management running operations. He created a
Project Management Organization, assigned my team a project manager, and would advise me
on how mature management and processes could take a high-performance entrepreneurial
culture and help it scale.
      Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 28 of 56

               Robert Gabel     131 Hillbrook Drive Los Gatos California 95032


                                         '
In early 2007, the founder of LowerMyBills.com left the company, and Stephen became
President. I was SVP of Marketing. Stephen joined Young Presidents Organization and would
relay to me tips and managerial lessons he learned there.

In late 2007 or early 2008, my wife, who was a Partner at the Boston Consulting Group and I
were having difficulty juggling her work, my work, and two children. Ultimately, we decided that I
should quit full time work and help with the kids so she could keep working and traveling for
work.. I went to Stephen and handed in my resignation. Stephen asked why I was quitting, and
when I explained my wife and I decided we couldn't work full time, he asked if I could work part
time for the company, which I did. Having worked at LowerMyBills for 7+ years, Stephen was
able to find a solution here that help both myself, and the company. I hired a replacement as
SVP of Marketing and transitioned into a 20 hour/week part-time role, where I quickly
implemented a product feature that directly drove $125,000 per month in ancillary new home
mortgage revenue for the business. I was also able to drop and pick my kids up from pre-school
and be around if my wife was traveling. Stephen found a dear win/win for both the company and
me with this arrangement.

While coworkers, my wife Vivian and I went out to dinner once or twice with Rita and Stephen,
we attended a concert together, and my family and I went to two holiday family parties hosted
by the Semprevivos. In these outings (2007-2008) I found Rita to be a warm and caring person
and mother; Stephen and Rita seemed to have a genuine partnership of a marriage. Around this
time, she was trying to start a second career as a realtor, and Stephen was incredibly
supportive, and a couple conversations we had were work related, shopping marketing
strategies for her as she started her business.

In late 2008 or early 2009, during or right after the recession began, Experian merged
LowerMyBills.com with PriceGrabber to create a combined company and Stephen Semprevivo,
myself, and the Chief Revenue Officer were all fired in the restructuring. Stephen handled this
as a professional, and I never heard him say a bad thing about Experian or the company.

We didn't interact much or if at all between late 2009 and 2013, and I moved to Northern
California in 2011 while he remained in Los Angeles.

In June 2012, I founded Tubular Labs. In early 2014, Machinima became one of Tubular's first
customers, and Stephen became President of Machinima (I don't remember the order of which
came first) Regardless, after Stephen joined Machinima, we would talk about what kinds of
problems that Machinima and others in the industry had that he thought Tubular should try to
solve. Essentially, he became an informal customer advisory board member to Tubular, which
did not have a formal customer advisory board, with the goal of helping Machinima by
influencing Tubular's product roadmap so it was maximally beneficial to Machinima. (Stephen is
not an investor or has any stake in Tubular.)

Because we were living in different cities, our interactions were phone and a couple in-person
       Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 29 of 56

               Robert Gabel      131 Hillbrook Drive Los Gatos California 95032


business meetings at this time, but I never saw or heard anything more than the man that I have
always experience Stephen to be: intelligent, honest, and hardworking.

I recently talked to Stephen for the first time in about a year. He asked if I had seen him in the
news, I replied yes. He told me that he had pied guilty to the charges, was very sorry for what
he did and had learned from it,

From all my interactions with Stephen, and how I have benefited from his mentorship over the
years, and what k1nd of man I believe him to be, it's hard for me to imagine how society is better
off with him in jail than utilizing his talents for community service instead. ,




Rob Gabel
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 30 of 56



June 20, 2019



To The Honorable Indira Talwani:

I am aware that Stephen Semprevivo has pleaded guilty to a fraud in connection with the College
Admissions Scandal.

My name is Lisa Furlough. I am a 30+ year veteran of the BPO (Business Process Outsourcing) industry
with a focus on call center services. My areas of expertise as it relates to call center services are: back
office services, inbound calls (sales and customer service), outbound calls (market research, sales and
customer service), email, chat, social media, payment processing, technical support and other avenues
of interacting with companies ranging from startups to Fortune 50 companies. I have long been
associated with industry organizations within the BPO space such as: SOCAP, PACE, ATA and others.

I have been happily married to my husband for 33 years. We have 3 grown children, as well as 2
grandchildren and 1 more due in August 2019.

I was fortunate enough to meet Stephen a year and a half ago when he joined Cydcor as the
organizations Chief Strategy Officer. During his time with Cydcor I was a direct report to Stephen in my
role as Senior Director, Call Center Strategies. I believe that Stephen was a vital part of the organization
and his guidance and leadership were crucial to the future direction of the company. He was brought in
to spearhead the diversification of the company from being a direct sales organization to one that
leveraged digital and other avenues of customer acquisition. Stephens absence has certainly been felt
across the company and has left a void that quite frankly cannot be readily fi lled. His voice of reason
and calm demeanor enabled Cydcor to grow past some of their preconceived ideas of how a company
should be ran, but more importantly, how one could evolve past their own ideas.

Stephens has several key attributes in my opinion which are: ·he's an objective listener, thoughtful
communicator, fair and reasonable manager, a motivating and inspiring leader who pushed you to think
past your own preconceived personal limitations which enabled you to grow when you thought growth
wasn't possible. I saw Stephen first hand deal with many challenging personalities on almost a daily
basis. On many occasions I witnessed him deal with individuals who had competing agendas and was
able to get them to sit down to have a dialogue about their differences and why they felt the way they
did . He was then able to get them to see the common goal for the organization which in turn would
enable them each to grow and develop past what they felt was the only solution to a problem. More
importantly I was able to see Stephen do that with individuals who not only reported to him but that he
was peers with as well. Stephen was fully committed to the evolution of the company and did a great
job in getting people to buy into his vision for the short term, as well as long term objectives. I found
him to be forthright in all dealings and conversations with him. He always placed a focus on delivering
what we promised to not only clients, but to our co-workers as well. He understood that the level of
commitment and trust required to lead the turnaround would need to emanate from the top and we
were well on the path to achieving our goals as a result. Separately, we had a lot of different egos and
personalities in play within the company and Stephen was instrumental in providing guidance on how to
handle them more effectively, not only for myself, but for many of my co-workers as well.
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 31 of 56



I had the pleasure of meeting and interacting with Stephen, Rita and his family on several occasions
during the time we worked together at various social events. Most recently we were invited to his
home for the Semprevivo holiday party. What I witnessed that evening was a gracious host, an
extremely devoted husband to Rita and an overall loving family unit that genuinely enjoyed each other's
company. They made an effort to engage all who attended their home but more importantly they tried
to ensure that all guests were able to intermingle and get better acquainted throughout the evening.

I believe that Stephen has most certainly accepted accountability for his actions and bears extreme
remorse as a result. Regardless of the family unity, any family that is faced with this level of stress,
public scrutiny and ridicule will be faced with anxiety and emotions which I believe is to be expected.
Stephen and his family are doing an admirable job of dealing with the adversity with grace and humility.

Stephen has a tremendous amount of knowledge, experience and insight to offer to any individual,
organization or company. Should the opportunity present itself for Stephen to be considered for
community service I can say with confidence that the value of his time in giving back to the community
would far outweigh his time not doing so. I found Stephen to be one of the best mentors I have had the
opportunity to work with. I am a better, more well-rounded professional because of the time that I
spent with him. I only wish that I had more time with him as my immediate boss as the things I would
have learned or been mentored on would have only propelled me to become a stronger professional.



Respectfully,
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 32 of 56



June 27, 2019

Dear Judge Talwani,

My name is Amy Blakeslee and I am writing on behalf of Stephen Semprevivo, who I have
known in a professional capacity since 2004. I worked for Stephen as the Sr. Director of Data
Warehousing at LowerMyBills.com for two years. I am currently the Vice President of Data,
Insights & Analytics for Beachbody since March of this year and prior to this role I held an
executive technology position at The Walt Disney Company for 8.5 years. I am a divorced mom
of two teenage daughters. I am currently engaged and will become the step-mom of three
more children when we get married.

In my 25-year career, I have worked at both Fortune 500 companies and startups, giving me the
opportunity to report to many leaders ranging from engineering managers to VPs to C-level
executives. Stephen rates as one of the top three leaders I worked for, having always been
supportive and provided professional guidance that most corporate leaders just don't take the
time to do. When I reported to him, I was in the early part of my leadership journey and he
took the time to mentor me through complex topics of strategy, organizational politics, and
vendor/contract negotiations. I grew as a leader with his direction and I still use much of what I
learned from him as I lead my organizations today.

I feel that LowerMyBills.com reached the success it did because of his overall leadership of the
company. When he took over leadership of technology, he had a big mess on his hands to
straighten up. The organization and systems were literally falling apart because of the decisions
made by the CIO they had just let go. Stephen helped bring in order and process so that we
could get the systems functioning again and support the growth of the company. It was a really
rocky time period but Stephen provided calm and direct leadership to get us back on track.

Stephen supported me through work-life balance concerns, as my oldest daughter was a
newborn when I started working for him. I had a long commute to the office and he helped to
define an arrangement when~ I could work from home on Fridays. While it is common today to
have remote work arrangements, in 2004 it was not a generally accepted practice, especially for
leaders to be granted the privilege. We were working in a very fast, technology start-up mode
so it also required him to trust that I wouldn't drop any of my duties while I was not present
onsite. This arrangement greatly helped me as a new mom to have that one extra day where I
could be at home with my daughter while also enabling me to focus on my responsibilities at
LowerMyBills.com. When my second daughter was born in 2006, he approved a part-time
schedule so I could come back to work sooner and have less impact on my family. This was also
not a generally accepted practice at the company. I feel that Stephen's own experience as a
father helped him relate to the struggles of having small children and trying to manage a
career.

I am aware of Stephen's conviction related to college admissions case and, in speaking with
         Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 33 of 56



him, he is taking full responsibility for his actions. With his leadership skills, I feel that he would
bring great value to others if he were allowed to provide community service.




~~~~
Amy Blakeslee
446 Monterey Blvd.
#Hl
Hermosa Beach, CA 90254
                 Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 34 of 56

                                                                                   Eric Ferguson
                                                                                   10446 SE 25th Street
                                                                                   Bellevue, WA 98004

April 29, 2019


Dear Judge Talwani,

It is a privilege for me to write a character letter for Steve Semprevivo, my brother in law, who I have known for
over 30 years. I met Steve just weeks after I met his older sister, Stephanie, who is now my wife for 28+ years.
We attended a New Year's Eve party and for a guy who I had just met we immediately began to connect. He has a
wonderful, goofy sense of humor. Steve was one of my groomsmen in our wedding and I trust him deeply.

When Steve met Rita, it was like nothing I have ever seen. They are an incredible couple who get energy from one
another and seem to always have a positive attitude about life. They have two sons who they love dearly and
have worked incredibly hard to bring them up with strong values and give them opportunities to experience life to
its fullest. It is not uncommon for them to visit a city and see the typical sights, but to also go to a museum or
historical venue to give the boys more exposure to the world. Steve is a wonderful uncle to my two children, and
when we created our will, we designated Steve and Rita to be our children's guardians in the event of our deaths.

One of Steve's distinguishing qualities is his thoughtfulness. I can think of so many examples of this through the
years, but one that stands out for me is my wife's graduation from business school. The spring Stephanie
graduated their mother was diagnosed with terminal cancer and was too ill to make it to graduation. Steve who
was living out of the area at the time flew in for the ceremony so that Stephanie would have family there to
celebrate with her and share in her success. Stephanie still talks about this and tells people how much it meant to
her. Years later Steve again demonstrated his thoughtfulness when he set up college funds for our kids and his
brother Phil's kids. He had just sold a company he had worked to build and said he wanted to put a big portion of
his proceeds towards something that would help the whole family.

I have worked in education for almost thirty years in roles ranging from classroom teacher to school
administration to my current position in school district leadership. In these roles I have seen many adults and
children exercise poor judgement and do dumb things. I have had to suspend students from school due to district
policy in situations where I knew that having a student stay out of school for three days was not best for the ch ild.
However, in the past two years our School Board has updated our discipline policy to no longer suspend students.
The new approach puts a restorative practice in place to have the student help restore the harm that was done.
The process does this with an explicit focus on not creating shame, but rather learning from our actions and
mistakes to move forward. This brings me to Steve and the poor judgment he has demonstrated. He crossed the
line and he makes no excuses for it. I do not believe that having him incarcerated would benefit anyone. I believe
he understands his mistakes, has taken accountability, and wants to give back and be a positive member of
society. Steve has the capabilities and commitment to make an enormous contribution to any organization.
Please allow him to redeem himself.



Respectfully,

      ~· ~
Eric Ferguson      ~
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 35 of 56



May 31, 2019



Dear Judge Talwani:

       My name is Margaret Ferguson, and I go by Peggy. Currently I am a 2nd year student at Quest
University Canada focused on science and environmental studies.

          Stephen Semprevivo is my uncle on my mother's side. I have known him as long as I can
remember, and he has been a part of my life since I was a young child. Although we did not live in the
same state, we would make sure to visit with my uncle, aunt and cousins at ]east a few times each year.
My uncle is such a wonderful man and I only have fond memories of times we spent together as a family.
Uncle Steve always thinks of others and is very good at thinking of what will make a person's day. When
I first arrived at university, I received a package in the mail that had comic books and a lovely birthday
note that I still have up on my wall. When he was working with Warner Bros, he knew that I loved
comics and superheroes and took me to the sets. He is one of my only extended relatives who really has
taken an interest in me and remembers what I enjoy.

         My uncle is very family oriented. He is always spending time with his family and doing fun
activities with them. I remember talking to my cousin, Jordan, about the TV show The Flash. He told me
that he watches it with his dad. They used to watch it each week before he left for college, and this made
me want to introduce it to my mom as well. She and I now have that same tradition. Whenever we come
to Los Angeles, Uncle Steve always takes time off from work to spend time with us, and we are always
greeted by him at the airport. Just a few weeks ago, I visited LA with a good friend for a concert near
their home and my uncle picked us up at the airport and showed us around all weekend. He made time for
me and focused on making us happy even though he was in the middle of dealing with his legal situation.

        I know that my uncle would never do anything with bad intentions; he just wants the best for
everyone around him. His actions have caused many problems for the family. I am lucky because I do not
have the same last name as him, but my cousins have not been as lucky. I know that my cousin Adam has
had to deal with a lot of harassment and had to leave all social media because of it. I also know that my
other cousins who share the Semprevivo name have gone under questioning and their family has gotten
some negative attention. Even with these problems, my Uncle Steve has had so much outreach of care and
concern from his friends and family which is a reflection of how much he cares for them.

        I think that my uncle would be a very good candidate for community service because this would
be another opportunity for him to help people and society, which is what I believe he strives to do each
day. Please give my uncle the chance to give back for his mistake.



        Respectfully,


        $~~
        Peggy Ferguson
        Pegpeg@live.com
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 36 of 56



                                                                          Robert Ferguson
                                                                          10446 SE 25th Street
                                                                          Bellevue, WA 98004

                                                                          May 31, 2019

Dear Judge Talwani,

My name is Robbie Ferguson and I am writing on behalf of my uncle, Stephen Semprevivo. I am 18 years
old, and I'm from Bellevue, Washington. I have known Uncle Steve my entire life and have always looked
up to him. Growing up, I knew him as our f unny uncle who could always put a smile on our faces. As I
grew older, I began to admire Uncle Steve more. I began to see not only his humor, but his compassion
towards others, his intellect and strategic thinking in his work. He became an image of what I aspired to
be like when I grow up. He enjoys working for small startup companies and grows them into bigger
names. He is happily married to my Aunt Rita who is always happy with him. Uncle Steve loves his family
and I know for sure everyone loves Uncle Steve.

Uncle Steve would spend time with me, my sister, and my cousins, Adam and Jordan, as we would
explore Seattle or Los Angeles depending on the occasion. I've done countless activities with Uncle Steve
but one that stands out for me was the time we went to an "escape room" in LA. This was the perfect
environment to understand people because although it's all for fun, it is an environment where you can
see people's true personalities come through under pressure. As we solved our way out of the room, I
was able to see Uncle Steve's natural wit and the way he used it to help calm everyone down and boost
us back up when we got stuck at points in the puzzle.

Knowing Uncle Steve, I am sure he recognizes his poor judgment. He has expressed remorse to our
entire family. From my perspective Uncle Steve got too caught up in loving and caring for his family that
he made a very poor choice. He would be an excellent candidate for community service because it
would allow him to face the consequences while still being able to continue to love and be there with his
family. The entire reason he acted was inspired by his heart and if he is una ble to be w ith them it would
be devastating. I hope you will consider sentencing him to community service. He knows what he did
was wrong, and he is willing to use his talents and his natural strength in helping others to try to make it
right.



Respectfully,




Robbie Ferguson
    Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 37 of 56




                                       David C. Cantrell
     21301 Erwin St. #518, Woodland Hills, CA 91367 • 949-331-0799 • david.c.cantrell@gmail.com




                                                                                     June 27, 2019
The Honorable Indira Talwani
United States District Judge
1 Courthouse Way
Boston, MA 02210

To Honorable Judge Talwani,

I know that Stephen Semprevivo has pleaded guilty to conspiracy to commit mail fraud and
honest services mail fraud and faces sentencing before your court. I hope this letter will help
you better understand his character. Note that at the time of his indictment, we both worked
for Cydcor LLC; I am currently the VP of Digital Strategies for Cydcor LLC.

Stephen and I first met 34 years ago during our freshman year at Harvard and have been
friends ever since. In college Stephen was known as honest, and hardworking. We were
roommates in college and I along with our other roommates always know we could rely on
him. He was generous with his time in helping others with studies and participated in the Big
Brother program.

Since then Stephen was the best man at my wedding, and I at his. We first worked together at
the same company in 2000 and have worked together at a total of four companies over the
last 19 years. Our wives and children know one another well, and over the years our families
have come together on several occasions such as at the holiday parties that Stephen hosted,
The Nutcracker ballet where my daughter Summer performed, or at birthday parties and
other special family events. Throughout Stephen has always shown a great interest in how our
family is doing and how he can help. I know Stephen to be a loving father and husband who is
dedicated to the happiness of his family and friends.

I can unequivocally say that during the 34 years that I have known him, I have neither
witnessed Stephen committing any illegal, unethical, or mean-spirited acts nor have I heard of
any such accusations through other sources. Rather, I and others who have worked with
Stephen know him as someone who is committed to mentoring and seeing the people who
work with him develop new skills and succeed in their professions. The time that Stephen put
into developing his people was not typical for someone in his position. Furthermore, this work




                                                                                                  1
    Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 38 of 56




also extended outside the office through a career management program he ran for a number
of years. Many of the people who Stephen mentored at companies such as Korn/Ferry
Futurestep and Experian have gone on to be very successful in their careers by using the
expertise they developed while working under him. Additionally, many others of them like me
have worked for Stephen in multiple companies because of the kind of person he is and that
he cares about them, their development and their success as people.

On a more personal note, Stephen has assisted my family and me on several occasions. In
2000 Stephen aided my career transition from the Automotive industry into the internet space
by helping me secure a position at Korn/Ferry Futurestep which was a key transition in my
career. Since then, he has helped me identify career opportunities, has provided me with job
references, as well as has generously provided me with both business and career advice. Since
2000 I have developed and grown my career in the internet space, working in senior
management roles including CEO.

I have met Stephen twice since his indictment. Once for breakfast and more recently for
dinner with our wives. He has expressed to me his remorse for what he has done, and I
sincerely believe he has accepted full responsibility for his actions. His remorse is underscored
by the anguish that I see in his eyes, face, and mannerisms.

I suggest providing Stephen with the option to pay his debt to society through community
service if possible. He is a talented and patient mentor who possesses a tremendous amount
of business and technology knowledge that could be used to help young people in
underserved communities better plan their futures. This type of arrangement would better
serve society I believe.

Most respectfully,



David C. Cantrell




                                                                                               2
                 Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 39 of 56




              Dear Honorable Judge Talwani,

              My name is David Razavi. I have known Stephen Semprevivo since 2003. He
              recruited me from Lendingtree to work with him as head of engineering at
              LowerMyBills. During my four years of employment and working for Stephen, I got
              to know him personally and admire his intellect, integrity and genuine care for his
              employees. There were many occasions where I, or my colleagues needed his help
              and advice and he made himself available to help others.

              He has been a mentor to me, as well as, he provided training and professional
              coaching such as "Crucial Conversations" for all employees. Stephen cares deeply
              for employees and created an atmosphere of "open-honest'' communication within
              the organization. Everyone in the company attended these trainings regardless of
              the rank. Stephen provided many team-building exercises, training programs and
              professional coaching to improve employee's skills, communications and
              interactions.

              Stephen is a pillar of community. Stephen leadership as president/coo turned the
              company around from $30 mil in revenue to over $120mil in revenue and final
              acquisition by Experian. Stephen's active leadership, coaching, management skills
              and hard work created a major success.
              Many employees and families positively impacted by success of company. I got
              married in October-2005 after Experian acquisition and was able to buy a house in
              Los Angeles. We have three kids 8, 6 and 4 years old.

              Stephen cares deeply about all his staff more so in what I have seen in other leaders.
              He went well beyond his role to improve their knowledge, skills and coach them to
              be better humans being. Stephen continued to coach me and others, even after we
              left the organization. He provided me guidance for over 13+ years afterward.

              Over the years, we celebrated multiple Christmas and holiday events with Stephen's
              family. He is the kind, gentle and a good warm person that will go out of his way to
              help others.

             Stephen was also involved for over 4 years at my company in Bay Area without
             getting any compensation. He was always available to help at anytime of the day.
             Stephen makes impacts on people life.

             I personally feel that Stephen was persuaded and influenced by the wrong character.
             Stephen knows that he made a mistake. He owns what he did by admitting his
             mistake. He is sorry about what he has done and feels total remorse. Stephen has
             paid by losing his job, primary source of family income with major impact on his
             reputation and family.




             Page 1of1


------ -   ---- -   - ---- - - -- -- - - --
  Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 40 of 56



I would highly appreciate your honor help to reduce Stephen's sentence to
community work. Prison would be a total devastation for Stephen's family, Rita,
kids and all his friends and us.
Stephen has always been an older brother and mentor to me. Your honor, please
reduce his sentence to community work. I am sure that Stephen will make a
positive impact in improving and enriching our community by immersing himself.




Sincerely,
David Razavi
1876 Valparaiso Ave
Menlo Park, CA 94025
Tel: 310-422-1998
davidrazavi@gmail.com




Page 2of1
                Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 41 of 56

     Edwin K. Becker                                                             __
     6544 Nevada Avenue, Woodland Hills, CA 91303 • (818) 585-7850 • ed@edbecker.net




June 17, 2019

Honorable Indira Talwani
Judge, U. S. District Court
District of Massachusetts

Dear Judge Talwani:

As an entrepreneurial IT executive, my academic and vocational background in business/finance coupled to
robust technology capabilities, and scaling IT operations was how I ended up at a budding company like
Machinima working for Stephen Semprevivo.

I was hired by Mr. Semprevivo to run the IT Department at Machinima in December of 2014. Mr.
Semprevivo had been hired as COO to turn the entire company around. The IT team and Infrastructure were
in much need of an overhaul and had suffered from poor leadership as well as an absence of direction. The
IT Department also lacked the respect of the Machinima user base.

Working with Mr. Semprevivo to procure talented IT professionals, we were able to turn the department
around and lower operating costs. However, as in most organizations the IT Department’s contribution to a
company can be “invisible”, and despite a very successful reworking of Machinima’s IT Infrastructure,
some senior managers held onto their old perception of it.

Mr. Semprevivo wanted to see me and my team excel. As such he personally mentored me in changing how
others saw the Department. Mr. Semprevivo is a proponent of having his staff know how to express what
they do. He encouraged his managers to have an “elevator speech”, whereby you can succinctly convey
what it is you and your department do in 30 seconds or so.

He also encouraged me to ask other departments for more feedback, increase my visibility throughout
Machinima, seek out advocates, and most importantly promote the team and be perceived as a first-rate
group. Mr. Semprevivo would personally follow up with senior managers and give me further feedback and
direction along the way.

The end result was a successful turnaround of the IT Department’s image and we continued a great working
relationship to the end.

Machinima was subsequently purchased by Warner Bros. But because of Mr. Semprevivo’s sincere interest
in seeing me succeed, this carried over with my new employer. As such, in my last year there I hit both my
incentive and performance goals receiving a nice bonus.
              Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 42 of 56
Edwin K. Becker
(818) 585-7850 • ed@edbecker.net


Page 2

Now Mr. Semprevivo comes before your court prepared to accept full responsibility for his actions that gave
rise to his conviction. I want the Court to know that given what I have stated herein, Mr. Semprevivo’s
recent conduct is not all reflective of his true character and ask you to consider that at sentencing.




Sincerely,

Edwin K. Becker
            Case
              .
                 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 43 of 56
      ?-:
             .,      •   1
                            ·- M                       '            .




 Frank Vella
 758 Vasques Drive
 Half Moon Bay, CA 94019



 July 10, 2019


 Dear Judge Talwani:

 My name is Frank Vella ) My wife, Sandy and I have been married for 24 years in July. Our home is in
 Half Moon Bay, California; in which we have lived over 20 years.       Together, we have two children,
 Katie (nineteen) and Vince (twelve) ) I have been a Home Build ing Contractor for the past fourteen
 years. I have a degree in Accounting from Chico State University in California . I am Stephen
 Semprevivo's wife Rita's only sibling. I am not only Steve's brother-in-law, but I consider Steve a
 very good friend.

 I have known Steve since he was dating my sister and became her husband; over 27 yea rs ago. I
 know Steve on a personal level and a professional level. Steve is reliable, understanding, helpful,
 and values everyone's viewpoints; individually. When you speak to Steve, he focuses on you and
 only you; despite what might be occurring in the background . He listens intently to understand,
 engage, and offer assistance on any topic which may be pertinent. When our first child was born,
 we asked Steve to be her Godfather. He loves both of our kids and cares for them like his own.
 Whether Steve is talking to my son about basketball or my daughter about life, he tries to put
 himself in their spot and discuss what means most to them . Recently, my son was speaking to Steve
 about his evolving interest in Science. As a resu lt, this summer we are testing various methods o(
 crystalizing ice.

On his business trips to the Bay Area, Steve always stayed at my Dad's home rather than staying in a
hotel closer to his meetings. In the early days, they shared meals and more importantly time
together. And in later years, when my Dad became ill, Steve would stay there with my Dad; only
then Steve would be administering injections and providing care in the evenings; long after the
office lights were dim. And when my Dad died, Steve although filled with grief handled all his
funeral arrangements to spare my sister and me from the pain of doing this ourselves. He loved my
Dad like a father.

Steve was also there when I first started my Building Contractor business. He offered moral support
and assistance. I described what construction entailed, and he offered advice on how to market my
business and ensured I was covered from a contractual standpoint. Steve and I discussed employee
motivational techniques and time management. I usually work on house remodels, but Steve gave
me an opportunity to break out and build a new house with completely new footprint.
                        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 44 of 56
                                                                                                                                 · / I '",.   J   , ,   . ,




          Judge Talwani
          July 10, 2019
          Page 2



          As a result, this new construction opportunity has helped me acquire new building opportunities
          that I never realized that I could do before. And when I was in a complete financial pinch, Steve
          offered me a non-interest short term loan to cover my costs.

          I was extremely surprised that Steve was involved in the college admissions issue. This is just so out
          of character for Steve. I have had multiple conversations with Steve regarding this issue, and Steve
          completely accepts what he did was wrong. Steve has been profoundly impacted by this issue and                                                                  , '.~'

          the impact this has had on everyone I know is ever-present. My sister, my nephews, our family,
          extended family, and friends also have been profoundly impacted as well. Steve has learned from
          much from this experience, as we all have. In true character though, Steve is already analyzing the
          situation in a different light and determining how to impact society in a positive way going forward.
                                                                                                                                                                            . '

          Given Steve's capabilities and talents, I would suggest that Steve be provided the ability to work for
          those who need assistance and help. Steve has the ability to listen to those from all walks of life. He
          also has the ability to understand and drive to get things done. As such, I would humbly ask that
          Steve be given a chance to focus on assisting those in need.
                                                                                                                                                                           /·
                                                                                                                                                                          ·'.'·




          Sincerely,




                                                                                                                                                                           .,
          Frank Vella




··-....                                                                                                 ,   : , ~ ,. '           ." : .
            '   ~ :':
                                                                   . ,.                    '·-~,   .:          I•:· '    J.
                                                                                       :.: ".               .. .. '.     ~:1-·                                -,. ,-, :
       Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 45 of 56



June 25, 2019

Honorable Indira Talwani,

My name is Rod Ebrahimi and I am writing you regarding your case involving Stephen
Semprevivo.

For the past 15 years, I have been working as a social entrepreneur here in the Bay
Area. In this capacity, I have put together technology teams and helped launch products
focused on ways to benefit U.S. consumers. My previous venture (ReadyForZero),
where Stephen Semprevivo served as a member of our board of directors, used online
software to help Americans pay down over $350 million in personal debt obligations.

I met Stephen in 2011 by way of an early investor. Prior to selecting Stephen to serve
on our board, I spent several weeks contacting Stephen’s former colleagues and board
members to get to know him better. This effort confirmed my impressions of him as
someone who could get behind a socially-oriented business that wanted to be
measured beyond just profit. From that time onward, Stephen showed support for our
strong values and social mission. He also showed compassion and provided me with
guidance that I felt was always high integrity. This included but was not limited to
introducing us to potential partners that aligned well with our team’s values - not just
optimizing for economic outcomes. This was true even during the most challenging
times.

In addition to his support for our enterprise, he was an avid supporter of me and my
development. Stephen showed a willingness to help beyond the boardroom and
believed in my leadership potential.

I was surprised to hear about the recent events involving Stephen’s case and
appreciated his guilty plea with no excuses when he reached out to me. Given his
experience with our venture, I believe he can help other social ventures succeed. I hope
you will consider this and my experience of him as support for community service in lieu
of incarceration.

Thank you.



Rod Ebrahimi
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 46 of 56



Dated: 20th of June 2019

Honorable Indira Talwani

       Re: Character reference letter for Stephen Semprevivo

Honorable Indira Talwani,

My name is Kimberly Grande, and I'm writing to you today to speak to the character of Stephen
Semprevivo. I have known Stephen for nearly six years, having worked with him at Machinima,
Inc. from late 2013 until he moved on from the organization in September 2017. At twenty-seven
years old, when I was just starting my career, Stephen began directly mentoring me as a young
Coordinator. Now at thirty-three, I'm a Senior Manager of Business Operations, and I can speak
with 100% certainty that if it were not for Stephen's guidance during - and after - our tenure
working together, I would not have the skills to be in the position I am in today.

When news of Stephen's involvement in this crime broke, I was hit with dumbfounded
disappointment. This was not the man that I knew. The man I knew was someone who I considered
one of the most business savvy and level-headed people I had ever met. On more than one
occasion, I've witnessed Stephen's patient and measured approach when dealing with extremely
stressful and challenging situations - not to mention, hot-headed colleagues. Stephen was always
the adult in the room, a steady force. Many people saw him as too unemotional in the workplace,
like it was some sort of oddity; it wasn't. He navigated situations thoughtfully and with great
reverence for the people around him, deeply understanding the impact he had on their day-to-day
lives. He was rarely driven by reactive emotions, and I - as an admittedly pretty emotional person
- admired this greatly.

It is what surprises me the most about Stephen's involvement in this fraud; his judgment so clearly
clouded by emotions, something the Stephen that I knew would never let guide his decisions. But
I've witnessed firsthand the love he has for his family. When his son started touring colleges during
his senior year of high school, Stephen took weeks off so they could experience that time together.
He was so proud, but never boasted. He didn't brag; neither did his wife Rita, who I met at their
home in 2017. when Stephen invited his direct reports to his home for a barbeque to thank us for
the work we had done in advance of him leaving the company.

For me, Stephen was a mentor. This is a man who saw something in me and respected me in my
journey every step of the way. He gave me a literal seat at the table, at a time when the only voices
in the business were men "of a certain age." As a young woman navigating this world, Stephen
made me feel heard. And I didn't just feel that way - I was heard. I got to see what it was like to
be a key player in the business, and I know that is because Stephen stepped back to give me room
to lean forward.

My seeking his mentorship began in earnest in 2015, when my previous supervisor, a Director of
Operations, left Machinima to pursue other endeavors. Stephen could have backfilled the role, but
instead, he met with me, and asked me what I wanted. He listened. He gave me a chance and saw
that I had more potential to lead than I would have thought possible. I was given the opportunity
        Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 47 of 56



to step up. It felt like a lucky break then, but I know better now. Stephen doesn't take risks lightly,
and every interaction we ever had - essentially dozens every workday for 3+ years - reinforced
that for me.

Stephen wasn't always well-liked across the organization, because he had to make extremely
difficult and public decisions; it was his job. But he went to extraordinary lengths to save the
company, at a time when the ship was about to capsize. I was lucky enough to get to know him
one-on-one, and he was not the man that many perceived him to be - there truly isn't a ruthless
or nefarious bone in his body. He does not navigate the world with bloated ego, and he doesn't cut
comers.

The situation Stephen finds himself in now weighs on him heavily. We spoke only briefly about it
in recent weeks, but his disappointment in himself was potent. And when I asked him how he was,
rare emotions cracked through his normally measured tone - the true burden has been on his
family, and he knows it.

I would ask the Court to consider sentencing Stephen to community service in lieu of incarceration.
His energy and talents would be directed towards something good, something positive. Stephen
commits himself fully to every project in front of him, and there are so many that can benefit from
his knowledge and dedication.

Thank you for taking all of this into consideration.




Kimberly Grande
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 48 of 56




                                                                                                June 14, 2019


Dear Judge Talwani,


I am writing to you as a former employee of Stephen Semprevivo with hope that this letter will aid in
consideration as his sentencing is determined. I worked with Stephen at Machinima for approximately 4
years at offices in both West Hollywood and Burbank in various capacities, most notably as Manager of
Network Operations while he led our Talent Network ofYouTube video content creators. Presently, I am
employed as Manager, Rights Management with Fullscreen, a division of Warner Bros., located in Playa
Vista. I am a graduate of UC Irvine (2001, Film Studies), live in Santa Monica with my wife of nearly 9
years, and we have a 5-year-old son starting kindergarten in fall 2019.


Working for and with Stephen was undoubtedly the most fulfilling professional experience of my career.
The responsibilities he delegated to me throughout the years conveyed to me a considerable amount of trust
he had in my skill set. He always encouraged me to participate in additional learning to grow as an employee
and, ultimately, a manager of others. As a result of this relationship and the feedback received through
regular performance reviews, I was able to work confidently knowing we were aligned in expectation and
time frame for completion of both short-term tasks and more lengthy projects. We encountered and
overcame numerous obstacles and challenges that periodically arose, as is the nature of every industry, but
the patience he demonstrated throughout and perspective communicated to me allowed development of an
approach towards prioritization of certain tasks as more critically impo1tant than others while keeping them
all in mind on a daily basis. His departure from Machinima left a void that was never truly supplanted as
his vision for our company was unique and irreplaceable. I reflect with fond memories and feel incredibly
fortunate our career trajectories aligned for this sustained duration in the workplace.


Outside of the office, I came to know Stephen in a personal capacity having enjoyed time at his home with
wife Rita and met his sons on multiple occasions. We enjoyed lunches together and I recall competing
against him lightheartedly in video games at a company holiday party. In business, Stephen was incredibly
focused and determined but also knew how to pair that with levity in social situations.


Stephen always respected my need to balance family obligations with office duties. Concurrently, I saw his
ability to allow each of those seemingly disparate forces to be weighed equally towards decision making
and time allocation. This is a paramount contributing factor to why I continue to view him in a favorable
light, although he is guilty of mail fraud in conjunction with the college admissions case. His overriding
desire has always been to provide for his family, and I ask that this aspect of his personality be considered.
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 49 of 56




Assigning commnnity service to Stephen would be highly appropriate as opposed to another punitive
measure, so as to allow him to rectify the conviction after due time to society at large without damaging his
role within his family to an even greater degree.


I gained more experience and knowledge from Stephen as a supervisor and company executive than any
other professional relationship I have had in 20+ years working for various employers. The value he showed
towards hard work and perseverance was only exceeded by his dedication to family, a trait displayed to me
consistently across the 4 years we spent together. Thank you for your time in reading this letter, I sincerely
believe it to be an accurate description of who Stephen was during our time at Machinima and continues to
be.




                                                           Respectfully,


                                                           Michael Hillson

                                                           mthillson@gmail.com

                                                           323-317-0184
     Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 50 of 56




To the Honorable Indira Talwani                             June 12, 2019



Dear Judge Talwani :                         Re: Stephen Semprevivo

I am a 75 year old retired widower that was married to Stephen's (deceased) Mother-
in-law who battled cancer for 6 years. Stephen lost his Mother to the same disease, and
as a result of his acquired knowledge was a "go to & help" person. Stephen helped his
father-in-law during his illness. I personally saw him help with his injection routine and
personal care which is a very hard task. I think most people might not be able to handle
the burden of being able to provide that type of personal care.

I've known Stephen for over 25 years. He has always been a friend and at times adviser
to me and through me for the local Half Moon Bay Senior Coastsiders citizens'
organization.
I retired from the electronics industry 25 years ago. Through Stephen's help started an
online book business in 2001. He coached me on getting started, and provided me with
my first computer. I became a volunteer for the local seniors. With the advice and
coaching from Stephen we raised $1000's for the seniors.

In the time that I've known him he has regularly proven to be an upstanding person, a
loving husband and father. He's helped his family and friends in many ways. Both he
and his wife, Rita, have helped and supported their church and various charities and
causes.

Each summer the family members meet up at Big Sur for a camping get away. Stephen
always thinks ahead of time how to provide entertainment for especially the children
with puppet shows he's scripted over the previous year thinking of their evening
entertainment.
Stephen is the kind of person that helps with the big and small thing. He's very
considerate of others.

All that being said I know that Stephen is truly sorry for this situation and realizes the
pain & embarrassment his actions have caused . It was a terrible mistake, but it was just
that, and I stand behind him with love & support.

I am sadly aware that Stephen is pleading guilty for his involvement in the college
admissions case. He has expressed his sincere remorse to me and takes full
responsibility for his mistake in judgment. I also think that incarceration would serve no
good purpose. If anything, community service would be the way to help all involved.
Stephen' s business and computer skills and his ability to communicate in a non-
judgmental manner, could help many deserving people.
                                            1
               Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 51 of 56

T. Sean McCarthy
Saxum Consulting
1312 Leavenworth St
San Francisco, CA 94109
Date : July15, 2019


Honorable Indira Talwani
U.S. District Court


Dear Honorable Indira Talwani,

My name is Sean McCarthy and I am writing to you on behalf of my friend and former colleague, Stephen
Semprevivo. My background includes executive positions with major banks and Non-profits as well as CEO of
two web companies.

I first met Stephen in 1997 when he was President and COO of GetSmart.com. I had the pleasure of reporting
to Stephen for two years. During that period Stephen demonstrated the highest level of integrity and
empathy toward employees and clients. I can recall several examples of his actions with respect to this. In one
instance I recall one of the company administrative assistances having a desire to be part of the sales team.
This was a big step up but she had proven herself in her role and Stephen gave her a shot at sales. He
mentored her and encouraged others to help her be successful. By the end of the next year she was the
company’s top salesperson. Additionally, Stephen originally had hired me to build a small business product for
the company that they had announced they were going to release. It was pretty clear to me once I got started
that there was not a viable small business product that the company could produce with its current resources.
When I told Stephen, he quickly took action letting customers and board members know that the company
had gotten ahead of itself and we would not be offering the product. After that he moved me to run
operations which allowed me to be in a position to take over leadership of the company once he left for
another opportunity.

Five years later I worked with him at Experian Interactive where he was President. Once again, I observed the
same level of integrity coupled with a tremendous work ethic. He had a reputation for listening to ideas being
a strong problem solver. Stephen had an opendoor policy and would rotate the cube he sat in to different
areas in the company throughout the year to make sure he gave people throughout the company easy access
to him. He had a very young team of people and his approach was to show and teach his team how to
succeed. The company had a saying that it was important to “show people what good looked like” which is
what he did while encouraging his team to do the same.

Following the Experian days Stephen and I formed a partnership in the consulting world. On a personal level
this was a great thing for both of us. It allowed us to spend time in the technology world and with our
children. It always impressed me that Stephen continued to stay in touch with and mentor many of the
                Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 52 of 56
Honorable Indira Talwani
Sincerely, Page
2




individuals he had worked with in the past. He did this on his own because he had a sincere interest in
helping these young people be successful and get ahead in their careers. It was quite unusual for a person in
Stephen’s position to take the time to mentor these individuals with no real benefit to him.

On a professional level, Stephen’s approach, like mine, was to make sure that he set clear expectations for
clients and was always straight forward on what he saw within their organizations. Clients respected this
straightforward approach and we would work with many of the same clients on multiple
assignments.

After the news broke of the case, and I saw that Stephen pleaded guilty to the crime involving school
admissions, I spoke with Stephen and then met with him in person. In those discussions he took full
responsibility for his actions. He clearly expressed his regret and remorse for becoming involved in this fraud. I
hope that in rendering your decision that you will consider Stephen’s life and accomplishments and realize he
is a person worth giving a chance to redeem himself by helping others in the community.

Respectfully,



T. Sean McCarthy
   Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 53 of 56




June 12, 2019

Jonathan Nail
14746 Weddington Street
Sherman Oaks, CA 91411


To the Honorable Indira Talwani,

My name is Jonathan Nail. I am a 48-year-old father of two girls, 12 and 9, and have been
married for the last 22 years to the person I consider to be my best friend. I'm a passionate urban
gardener and have taught beginning gardening classes at the Natural History Museum for the last
three years. I am also very involved in my daughters' education and extra-curricular activities.
whether it be volunteering my time lo help in the classroom garden, consulting and guest
teaching a theater class, or participating in their ballet productions. I am also a marketing
consultant with over 20 years experience in ecommerce and have spent more than half of that
time knowing and working for and with Stephen Semprevivo. Obviously, I was dismayed to hear
the news of his involvement and conviction as part of the college admission scandal.

Stephen and I have known each other for nearly 15 years, a11d du;ing that time he has been a
supervisor, coworker, mentor and friend to me. We first met when he was President of Experian
Interactive Media, and later we worked more directly together at his agency, Velocity
Consulting. We worked very closely with several of our clients, and I had even provided creative
design and email marketing strategy for his wife' s realtor business. For a period of time I also
served as a Notary Public for Stephen. Since then our relationship has morphed from supervisor
& employee to a mentoring friendship.

We would meet once a month for breakfast to catch up on business and life. Our conversations
around family were always brief, but genuine. He'd ask me about how my girls were doing, and
I'd ask him what it was like to raise boys. However, our talk would quickly return to business
and my career path. Stephen has always been generous with his time. consideration, and
guidance. On more than one occasion he provided me with a quick spot of work when times
were financially tough, and also recommended me to his clients for prospective work. In return,
I've never hesitated to make time to help him with any side project he' s had in the works.

Over the years I have come to trust his advice and experience in business, having watched him
direcl and build several companies towards success. Working alongside him for three years at the
agency, he always had his client's best interest at heart. Looking back, I've always known him to
be fair and straight-forward with his employees, open to their input, and encouraging them to
take more responsibility. He' s a natural leader and a team builder. He is generous with his praise
for other people' s abilities and work and gives credit to other members of the team. He knows
how to lift people up, bring us together, and encourage us to do our best

I was sad and disappointed when I heard that Stephen was involved in this scandal. When we
spoke, he told me of his decision to be accountable for his actions and plead guilty. Stephen has
always been a true example of someone who turned failure into a learning experience. When he
   Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 54 of 56




nlad'e a mistake, he owned it and he came to the table with a plan to make things right. f
respected that about him back then, and f respect that about him still. I do believe he would be an
excellent candidate for community service in lieu of incarceration due to his work ethic and his
desire to make amends.

If given the option for community service, I believe he will talce that opportunity to lead by
ex.ample for his sons, and lo the public. His service will provide more for the common good than
serving time in prison. He has always led by example and I would ask that you give him that
chance to do so in this situation.

Respectfully,
          Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 55 of 56




Dear Judge Talwani,

I am writing to you on behalf of Stephen Semprevivo, in light of his conviction in the current college admissions
case, to share my impressions of Stephen as a colleague and a person. First, allow me to introduce myself. My
name is Scott MacDonald and I am Director of Talent at Fullscreen, Inc., an entertainment and social content
services company in Los Angeles. I've been in the digitial media industry for nine years. I've been married for ten
years and currently serve on the Board of Directors for a non-profit that provides alternative housing solutions for
qualified college students.

I had the privilege of working with Stephen for four years at Machinima, Inc, where I was his direct report for over
three years when he was COO. When Stephen began overseeing my team, I was a Talent Manager. Through his
tutelage and encouragement, I was able to advance to the title of Director of Talent, working closely with Stephen
on a daily basis to rebuilt a stronger Talent Management team.

He not only supported and trusted in my vision of the team, he took the extra effort to help me develop as a
Director. He was constantly sharing with the his teams useful and inspiring materials that he found helpful in his
journey up through the corporate world, helping many of us continue to advance in our careers to this day.

There are two examples of his care for his employees and his willingness to do what needs to be done that I would
like to share. My team members and I were hosting an important event for our current and potential clients, as
well as several key industry contacts. He hadn't seen us in action at one of these events before, so as he started to
see what we were trying to accomplish and how vital it was to our business, he literally rolled up his sleeves and
jumped in to help set up the event. Not typical COO behavior.

The other moment that stands out to me is when he had found a new and exciting position at another company
and was within a few weeks of departing Machinima. He didn't have much in terms of official responsibilities and
could have coasted through the last couple of weeks. But he knew I was working on an important long-term
project that would shape the future of our department and company. He not only didn't check out, he double
down on making sure I was set up for success by walking through the action plan with me several times. He may
have been leaving, but he wanted to make sure the people he was leaving were still progressing towards their
goals.

I recently had the opportunity to speak with Stephen about the current situation. I wanted to make sure that he
not only owned up to his mistakes, but understood the ramifications of his actions, yet knowing him as I do, I was
hopeful this would be the case. It was. Before I could even ask a question, he expressed great remorse for his
actions and held himself fully accountable for his role.

His love for his family may have clouded his judgement in this particular case, but it's also what has stood out to
me as a strength of his character. In seeing him with his wife and his boys, it's clear there's a strong family bond
there. I was impressed with how loving and gracious they were with not only myself, but all of Stephen's
colleagues. I know how heavily this is weighing on all of them.

As his sentencing approaches, I wanted to express my gratitude for your consideration of my experiences with
Stephen and how he has positively impacted my career and my life, as well as those that have had the opportunity
to work with him or know him.
                Case 1:19-cr-10117-IT Document 467-2 Filed 09/19/19 Page 56 of 56


David Kenner

From:               Semprevivo, Stephen <stephen@velocityconsulting.net>
Sent:               Thursday, August 29, 2019 3:01 PM
To:                 David Kenner
Subject:            Fwd: Therapy




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Drjasonstein <jason@drjasonstein.com>
Date: Mon, Jul 29, 2019 at 10:56 PM
Subject: Therapy
To: <david@kennerlaw.com>
CC: Stephen Semprevivo <stephen@velocityconsulting.net>


Stephen Semprevivo has been engaged in therapy predominantly weekly since 5/30/19 and plans to continue. His next
appointment is 8/2/19.

Thank you,
Dr. Jason Stein,MFT, PsyD
www.drjasonstein.com
310‐383‐6739
LMFT#35799




                                                          1
